DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“mounting device configured to mount the lapping plate platen” in Claim 1, associated with a rotating platform 105 (Fig. 1A; p. 4, lines 21-24).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “capacity to operate a batch process.” The limitation is indefinite as vague, because it is not clear what the limitation requires or what is NOT a capacity to operate a batch process. Examiner considers the limitation met by a container.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US 2002/0173233) in view of Bierle et al. (US 2016/0243574).
Regarding Claims 1, 6, 17, and 18, Griffin et al. (US’233) teach an apparatus for coating a lapping plate platen, wherein the apparatus comprises: a sprayer (clearly envisioned, since a slurry can be dispensed as a spray) and a mounting device (rotatable platform, or “platter”) configured to mount the lapping plate platen, wherein the sprayer is configured to spray (i.e. capable of spraying) a second volume of the aqueous composition onto the lapping plate platen to form a layer of an aqueous composition on a surface of the lapping plate platen in an intended use, which is not given patentable weight in the examination of the claimed apparatus.
US’233 fails to teach details of a sprayer, including a container and a spray nozzle [device] capable of receiving a volume of slurry (e.g. aqueous composition, including resin powder, abrasive particles, and a liquid carrier, such as water). Bierle et al. (US‘574) teach a sprayer (automated sprayer, such as a high volume, low pressure sprayer using compressed air [0022, 0025-0026, 0028]) capable of spraying a slurry (powder source, liquid source, etc.) [0023], including a container 50 having a capacity to contain a first volume of an aqueous composition (e.g. for an intended use wherein the aqueous composition comprises: a solid resin powder, a plurality of solid abrasive particles, and an aqueous carrier) (Fig. 2; [0028]); and a spray nozzle [device] in fluid communication with the container so that a second volume of the aqueous composition having a viscosity can flow from the container to the spray nozzle device due to gravity (Fig. 2; [0023, 0028] in order to spray a desired number of fluids (Abstract). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of US’233 with a container and spray nozzle, gravity-fed from a container, because such combinations of container and gravity-fed spray nozzle were well-known at the time of invention as spraying devices and US’574 teaches one such device capable of spraying a slurry.
Regarding Claim 2, US’233 teaches a controller in communication with the spray nozzle device, and the controller is capable of executing program instructions to control quantities of slurry dispensed onto the platen [0036-0039]. US’233 fails to teach specifically controlling a valve. The spray nozzle of US’574 is actuated by a valve [0022]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of US’233 so that the controller is capable of executing program instructions to control quantities of slurry dispensed by controlling a valve of the spray nozzle, because US’574 suggests actuating a spray nozzle with a valve.
Regarding Claim 3, US’233 teaches a controller in communication with the spray nozzle device, and the controller is capable of executing program instructions to control quantities of slurry dispensed onto the platen [0036-0039]. US’233 fails to teach specifically opening and then a valve. The spray nozzle of US’574 is actuated by a valve [0022]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of US’233 so that the controller is capable of executing program instructions to control quantities of slurry dispensed by controlling a valve of the spray nozzle, both by opening a valve to spray and then closing a valve to stop spraying, because US’574 suggests actuating a spray nozzle with a valve, and it was conventional at the time of invention to open a valve to spray and to close a valve to stop spraying.
Regarding Claim 4, the combination of US’233 in view of US’574 is capable of performing the claimed intended use, since the combination suggests a programmable controller and valve for controlling an amount of slurry dispensed. Process steps of an intended use of a claimed apparatus are not given patentable weight. 
Regarding Claim 5, the combination of US’233 in view of US’574 is capable of performing a claimed intended use of coating a lapping plate with recited slurry. Whether a first volume is an amount that can fully coat no more than a lapping platen depends on process parameters (amount in container, amount dispensed, size of lapping plate, etc.) of a given intended use, which is not given patentable weight. Process steps of an intended use of a claimed apparatus are not given patentable weight. Moreover, the claim suggests a prima facie obvious modification in size.
Regarding Claims 6-14 and 19, the combination of US’233 in view of US’574 suggest features of an apparatus capable of spraying the claimed slurry onto a lapping plate. The additional features of the composition are not features of the claimed apparatus, and an intended use suggested by the claims is not given patentable weight. Moreover, at most the claims recite prima facie obvious modifications in size.
Regarding Claim 20, the combination of US’233 in view of US’574 fail to teach a container with a capacity of 10-500 milliliters. Capacity is a prima facie obvious change in size/ scale.
Claim(s) 15 and 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US 2002/0173233) in view of Bierle et al. (US 2016/0243574) as applied to Claim 1 above, and further in view of Gilmore (US 6,042,024).
Regarding Claims 15 and 16, US’574 teaches the spray nozzle [device] in fluid communication with the container via a pipe or pipes 34, 42,44, 54, 55 (Fig. 2; [0026-0029]). US’574 fails to teach the recited diameter and length. It is known from fluid flow (fluid dynamics) that pressure (“head”) and flow rate are modified by modifying lengths and diameters of pipes in which a fluid flows. For example, Gilmore (US’024) provides evidence that values of length and diameter of a conduit are result-effective variables, known in the prior art to affect pressure (“head”) and flow rate (Figs. 1-3; col. 7, lines 33-45; col. 5, lines 4-7 and 48-53). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of the combination of US’233 in view of US’574 by choosing a diameter and length of pipe taught by US’574 through routine optimization for a given intended use (not given patentable weight).
Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bierle et al. (US 2017/0239681) (gravity-fed spray nozzle), Moudry et al. (US 9,149, 904) (combination of spray nozzle and rotatable platform), Lindsay et al. (US 6,793,157) (gravity-fed spray nozzle)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712